Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 29 June 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




My Dear Daughter
Quincy June 29th 1815


Altho I have not the pleasure to acknowledg any Letter from you of a more recent date, than one by mr Forbes of Sep’ber last, which I only received a few days since, I will thank you for that, and am happy that I can congratulate you, upon a change in the aspect of our National affairs since that date, when they appeard to us in America; in not much less of a gloomy cast than to you in St Petersburgh—
The unexpected return of peace was hail’d by all parties, and the first effusions of joy, flowd with Sincerity whom the Hearts overpowering the Malovelence of party, and the rancour which it fed upon—netted Some Symptoms, have since appeard of the old Spirit. it is evidently disarmd of its poison—
At this auspicious period, I could have wished for the return, of my son and his Family, to his Native country
but it has been otherways ordaind. I hope to produce further benifit to our Native Land, and Sure I am it will have that effect, if a corresponding disposition of Justice, and Equity, Subsists in the British Cabinet.
I have the pleasure to Say to you that your Sister Smith, and my great Granddaughter were well the last week, when they accompanied, my dear Caroline and her Husband to N york from Cedar Grove, where they had past five weeks with mr de wints Mother. Mr and mrs de Wint left them in N york to make us a  visit of a few weeks. Caroline is in charming health and Spirits and promisses that the Family Name Shall not be extinct.I could have wished that your Sister and william could have accompanied them, but she thought justly that a prior duty calld her to washington—
I could not let this vessel Sail without writing to you, and I request to you to embrace every opportunity of letting me hear from you. it will Serve to console me for the long Seperation I have endurd, and Seem to lessen the distance between us.
You know by your own feelings how anxious I must be to hear that my dear Boys, so long my particular charge, have been safely lodged with you. To them, and to their Mother, I send Love.
wishing you every blessing / I am your / affectionate Mother


Abigail Adams




